—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the appeal is from an order and judgment (one paper) of the Supreme Court, Queens County (Kassoff, J.), dated June 13, 1991, which, after a hearing, inter alia, granted the application.
Ordered that the order and judgment is affirmed, with costs to the petitioner-respondent.
We find that the court’s determination that the appellant was not involved in a "hit and run” accident is not against the weight of the evidence (see, Matter of Henderson v MVAIC, 112 AD2d 228; Matter of Crum & Forster Ins. Cos. [Formisano], 76 AD2d 864).
The appellant’s remaining contentions regarding the court’s evidentiary rulings are either without merit or harmless error under the facts of this case (see, Forrester v Port Auth., 166 AD2d 181). Bracken, J. P., Balletta, Fiber, O’Brien and Pizzuto, JJ., concur.